 

Case 2:19-cv-11207-BAF-DRG we

Ng d. 04/25/ 10
Case:2:19-cv-11207 “Cee the PGP OX Mf
Judge: Friedman, Bemard A. AY, fhe Wa SD (ee Lo _

MJ: Grand, David R. ee

Filed: 04-25-2019 At 05:01 PM _—_ Wome FRC COCK
PRIS MCGORE v DUGGAN , ET AL (dat) ; ae 7 A ha | PROGR
i

(Clerk Oi [We Dutt he YU cpp, LEE
J Her ey lhe Mie Yai Ce, w ” SY bal “Y oe
hots fea 4 VMs 44

Ne Be 5
(oer the fp [rhe Tet ey LA — ay)
~ lay Bile Dipges’ % ot /Uiehid

 

 

 
Case 2:19-cv-11207-BAF-DRG ECF No. 1, OD 2 Filed» 4/25/19 Page 20 “

the. Jhe J 0l. b. IL. YeMery ra :
By Cee ( frurtel Fe “he [Ha tel. i,

C. fo Of e- [30s a. Mi, soe
fle fa Y 0.0 " Stee yy
Ll like A WEL eg! aa & Cb, [eid piel te vy!

CLG CLA beck

(er fia zt
lA, ae J OE of ft
he Gres Black c Lag 4

As
Qo VW fred NMA a
due © “ i 225) Log OL 4,

5 Lf
ff
, a

 

 
       

 

4
oS jue ty, C2

 

Ad - :
Det, £9. £52 es Ge Ve Viol

 

 

 
Case 2:19-cv-11207-BAF-DRG ECF No. 1, PagelD.3 Filed 04/25/19 Page 3 of 14
Thar Vidln Abew go frsteas [0b 2G 8.

Jug, Peli. fl bbs DFE. CA¢, (Mi Dine,
hop At CL (BE 45, Vi), ler Vara

U L/ LIE ARS
‘Dating Peder, Mens MP CVWSE foe Se-

    

freaod/ed Ye pn, LEE cLECL JEOSLE (6. e¢.
(uftta Gf7oXA (Lar Jig fli jobs

 

GL “Y We :
(oe deleal fy LOGE tn fete?

Jone [be 23 . i Le
fe fe iy, te fee ka2h 6 Oe

Mpls Vin Ls fel WEL, Hel Dit

ented) oe 2,
2 2YY [li
Z, hp Ui e4 MS A Te

  

J) tl. 762. 7e, Le en

Ud ee Jhbal HW piles 4 igs Duss fe
Then filles “C CuvalZ fee © A2L filat Li<

Kee ey, jv be Care Fe fool tilt fill,

(ng HOOPUY Gf See VILLE Lee LOGE

hd ‘ LeU LC BEE CAPO Cbd fie
Be aie, es 7 (oe Oo Pick

 
 

Le “Y A Soo “ a _ he hy ben hace Le Ye

 

 

 
 

Case 2:19-cv-11207-BAF-DRG ECF No. 1, PagelD.4 Filed 04/25/19 Page 4 of 14

(YA féfiers [he ¢ ee Mia CUA SAY A fez

hn Ute CAN C12 Utes be y (Aue be.

Va
“ Le fe? A Clieie$

Ayr [ere [LLU Arrecle, Ee

@ fibre Cole Jee bogie re Ec
fe fle fre feee ¢ pelle pbs PEC

S7 , fir ¢ Lt -
fet 4 TE, Gye t39 bara OE

 

 
 

Case 2:19-cv-11207-BAF-DRG ECF No. 1, Lif, 5 Filed TEE, 5 of 14

ss d So CM, M$ t fiyfolg,

ety
Cytap 7 go he LE Cigiotg A Ze

/ Al fe a LG Te

LIC p
beats ay ma hae ed C 2 % ve
¢.

hg Pex
[LET CSL Ke Ve "ibe Af Ad “

( DY

jen Perse he fil Hebe

    
 

 

   
  

Fe Line Gard pitt ~

A [UAL
sg or tha - _

 

 
 

 

 

 
Case 2:19-cv-11207-BAF-DRG ECF No. 1, PagelD.6 File On2si1 9. Pagp 6. TAs
Lo igi fief fee eo? ae oe ~
Aus. & furt Lifetlid es (61% IA“ CF Al

| 06 PLE POC, baF

BE 23 Cl E GILL Lele OLA Ae-
Jiiher Go (06 Nhe, ge fp C0

 

 

 

 

 
_ J LT 2.19-cv-11207-BAF-D we No 1,PagelD, priled A a 7 of 14

DL fefted™ Go Me Vehew Lh flr
OL f , Ve [UCR Poe Lys bs Jie a Af foe

be LA. Beane LE” ig bce Jefe

 

 

to VPe LCC
= la fee Li Sit

[he VT ae Mine tale Le fe Allow 7 Mew fe
CLEA, WA Vr
[LOU lle A (Une EL 2236 Fe fue ey De

Lede . . PY) em Sef
Ji ae 2) flee be te opie
eo qe , Ae LEH al fae (1

</ tt
Be BZ, LE LIC Bee

 

    

  

 

 
 

Case 2:19-cv-11207- BAF- DRG ECF No. 1, PagelD.8 Filed 04/25/19 Page 8 of 14

   
   

Bn Ds ie Bit ¥ 2 (iti c

Me ty baliise fb1e,p hb, M2 Liesl e
(Gep % ae. € La. a Sle Monn NYT hp fT AE
hed: Mow Viotg QR fe Ay Lig Lote, AL

by, Cire é e7 eZ Mecapez 7
Lge Ly hay — Bie 56. 26,

 
   

Git ee as, Jobe

Jhen /o Bayes Le fier WK
LL % OO C2? Coe E

Ae Ck. C8

    

Gye ML he [LA A7
4 chy Ape i, / Gr » Ag 07 jis hi

 
 

Case 2:19-cv-11207-BAF-DRG— EGF No. 1,Pagey.9 Filed 0A/25/19 Pa
Dar Vader Peaiiel Pieajng. Tid
De Uh feel Cth 02 Ea Sth (eon Are

Lit ble Le] LAVAL Litl (o@ 7 Be.

/ Mb hLid o 3 Ly/ La. Li pic BE¢ C ht Jee! OL, 0 ° 2

Ge OU UAL prion Q, feditel file, fe CY

iff fr Choa Lb, \

WC Tia!” Xe

 

  

— Alo (it
Ap Fote F2 Fae MWA I pe banal O-

 

 
 

Case 2:19-cv-11207-BAF-DRG ECF No. 1, Safe ARAL
; . é . Cw ’ - -
OA Mk J hiv 6 Lyfe fel C7
fpiacce (ALO OO federal Chad
f fla [i LIV LLP | !
fo fel LUA e COG LEEES.
fe t/ Mea Vt on eas
Pris Chery te 3. FEL FOF. Aa
| a Leh PECL: JO2- 4) a eee yo fo
Geek Mtl. 102-6 Fe an
Mf W>, oF th " aD. of. as té te
Mil L228) pir Pe pe fies ( OF A hei
forte 1 7. Ly Ahiar liner / Arf oe
Jada l (UZ Va ae bid)
Lye ‘ fs be © LirG 2 fPAe
jr. Pr OE faley, (hea (2
fat aloes Fo
c. sof, D¢ yy, cL

 

 

 

“sod t oe
Kel LAE, Une ee

CH PU rAL fue Cok
PoE LECH

fe foe

 

 

(a3), 123 ie ibs fu ‘ :

We Cie

Be VF
toe

   
 

 
Case 2:19-cv-11207-BAF-DRG ECF No. 1, PagelD.11 Filed eo Page 11 of 14
fe Mihir Pscothg State (LE LE,
fle » phi’, 4 CO fll 7
Lt. tél, (ble. 2t¢. 0 Alpes @ CA
Ce Cu eee f —- a db Le o Ze Nowe
pad Ait | Liptllecs ee
) hivit €ilool _

a ol. | eee

7 , - ‘ “ / eC LC

ny 7, hed [fel Tit SEL LE
DSt0 14 ffl Ke. /¢7 — pp ae
Leas Je (te. bug Mihag a ; ”
JM) Dy Jit: OL U be © (LQUAl Fe. ee
Yhirgan Mi tave! ee a ja TF
a 7M WU (2b EC
bo/ S [Lg | fH A Wy My Sf fl

; Je Ab ,
Dein “YS Z bn a y pla LE DM ts DLE
7 COG Oe

 

   
 

   
  

 

 

Aig hie 72 ) AIeof [heze fail
pr, fad AY, fe sa he

fT fii ghia ( tard T eee Ye -

  

 
Case 2:19-cv-11207-BAF-DRG ECF No. 1, PagelD.12 Filed 04/25/19 Page 12 of 14

/ i) [pea [he fekena C fille; EM bLAS Ay
ae UIC ae WO LE Wi d-072 fhe fredtitec

Y ' ; ‘Me hy
secce ta Heil Sip fe (TE
ee O  fhe. tai ft Site fh

Mey ttle C Jul , Kedl pure Lich ld / TSF
JS e2ti/o- | | / ¥ a
fa pty But bo fr Y

The HM fe Vinp

{Luck a
Lhe? Me Aa

Luatel,

Nf“r, /yAk, By: Ve ti pe o<¢

FUT yg MO Ane oft fc,

farbae PF ae syn i A he

Pte Burape VL fh! Js 47 a
CC: J hi ¢ feb) 35 3H

 
Case 2:19-cv-11207-BAF-DRG* ECF No. 1, PagelD.13 Filed 04/25/19 Page 13 of 14

         
      
   

LEE Ab L624 PAIK

 

__ $ 000.65°

googeen £0R 16204!

au GGG baa
AILED FROM ZiP CODE 484905

 

 

 

 

    

" x 3 4 - Z ‘ ’ - = ;
f Aes fp - £ ef : ”
— ty 3 7. , be, TA Z fe os | jaa ~

ye Le
Case 2:19-cv-11207-BAF-DRG ECF No. 1, PagelD.14 Filed 04/25/19 Page 14 of 14
CIVIL COVER SHEET FOR PRISONER CASES

 

 

 

 

 

Case No. _19-11207 Judge: _Bernard A. Friedman Magistrate Judge: _David R. Grand
Name of 1* Listed Plaintiff/Petitioner: Name of 1* Listed Defendant/Respondent:
DARRYL MCGORE MICHAEL DUGGAN

Inmate Number; 142739 Additional Information:

Plaintiff/Petitioner’s Attorney and Address information: DM NO FEE NO IFP NO COPIES

 

 

 

Correctional Facility:
Baraga Maximum Correcticnal Facility

301 Wadaga Road
Baraga, MI 49908

 

 

 

BARAGA COUNTY

BASIS OF JURISDICTION ORIGIN
C 2U.8. Government Defendant kK 1 Original Proceeding
x 3 Federal Question {- 5 Transferred from Another District Court

r Other:

NATURE OF SUIT
lM 530 Habeas Corpus
™ 540 Mandamus FEE STATUS
x 550 Civil Rights  |IFP in Forma Pauperis
[~ 555 Prison Conditions C PD Paid

 

PURSUANT TO LOCAL RULE 83.11

1.

Is this a case that has been previously dismissed?

 

 

Yes x No
> If yes, give the following information:
Court:
Case No:
Judge:

 

Other than stated above, are there any pending or previously discontinued or dismissed companion cases in this or any
other court, including state court? (Companion cases are matters in which it appears substantially similar evidence will
be offered or the same or related parties are present and the cases arise out of the same transaction or occurrence.)
Yes x No
> If yes, give the following information:
Court:
Case No:

Judge:

 

 

 

MIED (Rev. 07/06) Civil Cover Sheet for Prisoner Cases
